DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-17 are pending, claim 2 have been canceled, claims 11-17 have been added, and claims 1 and 3-17 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 and 101 Claim Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “a first angle to a second angle” lacks antecedent basis (i.e. “a first angle” was previously recited). Claims 11-13 are rejected due to their dependency on claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 2009/0245600).
Regarding claim 1, Hoffman discloses a control apparatus (151, figure 1a) for a medical system (see 100, figure 1a), comprising: circuitry (computer 151 [0047]) configured to: recognize instruction information (manipulating control input devices 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures an image of the inside of the human body (field of view [0047]); generate first control information for turning the surgical camera about the trocar from a first angle to a second angle, different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process..[0161], figure 7d).  
Regarding claim 3, Hoffman further discloses wherein the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 4, Hoffman further discloses the larger the turning of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 5, Hoffman further discloses a support arm device (see 156 and 158 for 101b, figure 1a) that supports the surgical camera is controlled based on the first control information (directs movement…101a-101c [0047]).  
Regarding claim 6, Hoffman further discloses the surgical camera is controlled to magnify the area in the image captured at the second angle (fovea 650c [0161]; zoom factor…distance [0203]).  
Regarding claim 7, Hoffman further discloses the circuitry is further configured to: perform an electronic zooming process for magnifying the area in the image captured at the second angle (zoom factor…automatically determined by a distance [0203]).  
Regarding claim 8, Hoffman further discloses the instruction information is sent from a foot switch operated by a user (operator O can use his feet…foot-pedals 318…and generate additional controls signals to control the robotic instruments 101 as well as the endoscopic camera [0067]; see figure 3), a movement recognition camera for detecting movement of the head of the user, a line-of-sight detection camera for detecting the direction of the line of sight of the user, or a microphone for acquiring speech information from an utterance of the user.  
Regarding claim 9, Hoffman discloses a control method (see computer 151, figure 1a) for a medical system (see 100, figure 1a), comprising: recognizing instruction information (manipulating control input device 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures an image of the inside of the human body (field of view [0047]); and generating first control information for turning the surgical camera about the trocar from a first angle to a second angle, different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea… automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) surgical camera at the second angle, wherein the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process…[0161]; figure 7d).  
Regarding claim 10, Hoffman discloses a medical system (see 100, figure 1a) comprising: circuitry (computer 151 [0047]) configured to recognize instruction information (manipulating control input device 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures a first image of the inside of the human body at a first angle (field of view [0047]), and generate first control information for turning the surgical camera about the trocar from a first angle to a second angle, different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process…[0161]; figure 7d); a support arm device (156 and 158 for 101b, figure 1a) that supports the surgical camera, controlled based on the first control information (directs movement…101a-c [0047]); and the surgical camera controlled based on the second control information (fovea 650c [0161]; zoom factor…distance [0203]).  
Regarding claim 11, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  
Regarding claim 12, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 13, Hoffman further discloses the larger the turning of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 14, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  
Regarding claim 15, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 16, Hoffman further discloses the larger the turning of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 17, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 2, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795